DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 20 Aug 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Nov 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 22 Nov 2021.

Status of the Claims
Examined herein: 1–3

Withdrawn Rejections
The rejection of claims 1–3 under 35 USC § 102 over Lin is hereby withdrawn in view of Applicant's amendments; Lin does not teach "a micro light emitting diode".


Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained from the previous Office action.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "photoreceptor" in claim 1 is used by the claim to mean something like "fluorophore", while the accepted meaning is "a nerve ending that is sensitive to light energy" (Shier, et al. Hole's Human Anatomy and Physiology 9e 2001, p. 1056).  The term "transistor" is used to describe some kind of optical wavelength converter, while the accepted meaning is "a semiconducting device for controlling the flow of current between two terminals, the emitter and the collector, by means of variations in the current flow between a third terminal, the base, and one of the other two" (Authoritative Dictionary of IEEE Standards Terms 7e 2000).  The terms are indefinite because the specification does not clearly redefine the terms.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 22 Nov 2021, Applicant acknowledges that the terms "photoreceptor" and "transistor" have atypical meanings in the claims (p. 4), but does not show where the disclosure clearly redefines these terms.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin, et al. (US 2008/0085088) and Seol, et al. (US 2007/0237479).
The explanation of the correspondence between Lin and the claim limitations is substantially similar to that presented in the previous Office action.
Lin teaches a method of fabricating a waveguide using DNA templating.  ss-DNA is bound to a substrate, and a complementary ss-DNA that is conjugated to biotin is hybridized to the immobilized ss-DNA (0043).  The ss-DNA can be patterned onto the surface in an array (0021; Fig. 5A), which constitutes a "lattice grid" of ss-DNA molecules.  A quantum dot, conjugated to streptavidin, is then 
Lin teaches that the light source is a pump laser (0022; 0056), whereas in the claimed invention, the light source is "a micro light emitting diode".
Seol teaches "a surface emitting device including a two-dimensional slab type photonic crystal structure" using quantum dots (0002).  Seol teaches that the dots are illuminated using "optical pumping means [that] may be a light-emitting diode or a laser diode" (0042).
With respect to claim 2, Lin teaches a plurality of input and output pulses (0056).
With respect to claim 3, Lin teaches "an array of structures tailored to operate at different wavelengths" (0049).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Lin — that laser diodes and LEDs are both appropriate illumination sources for optical devices that use quantum dots — and modified the system of Lin to use a micro LED instead of a pumped laser.  Given that both laser diodes and LEDs are similar solid-state electronic illumination sources, and that Seol explicitly teaches they are both appropriate for illuminating quantum dots, said practitioner would have prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
Though the rejection under § 102 has been withdrawn, the arguments are still pertinent to the new rejection under § 103 because they concern the issue of whether teachings of Lin satisfy claim limitations.
In the reply filed 22 Nov 2021, Applicant argues that "Lin's invention is not a DNA computer, but rather simply uses DNA as one of its materials. … [T]he present invention uses DNA-molecules that are light sensitive through the use of photoreceptors, not additionally bound fluorophores or quantum dots" (p. 5).
This argument does not establish that Lin fails to anticipate the claimed invention.  Again, the proper scope of "photoreceptors" is unclear, because the claimed structure clearly does not have or use "a nerve ending that is sensitive to light energy".  The only reasonable interpretation of "photoreceptor" is that it is something such that the DNA molecules "are light-sensitive through the use of photoreceptors".  A quantum dot therefore qualifies as a "photoreceptor".  If Applicant intends for "photoreceptor" to mean something else, then the claim should be amended to further describe, define or limit the "photoreceptor".
Applicant further asserts that "Lin teaches away from the structure taught and claimed by the Applicant" (p. 6) because "Applicant's lattice grid is clearly not the same as Lin's elongate array of quantum dots" (p. 7).
This argument is based on an unreasonable interpretation of the claim scope.  The allegedly distinguishing feature between Lin and the disclosed invention is that the disclosed invention is "a lattice grid that provides for cross-talk between adjacent DNA molecules to then create the various logic 
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631